 



Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (the “Agreement”) is made as of the 7th day
of May 2006, by and between NEWPARK RESOURCES, INC. a Delaware corporation (the
“Company”), and PAUL L. HOWES (“Indemnitee”), with reference to the following:
     A. Indemnitee is currently serving as a director and chief executive
officer of the Company, and the Company wishes Indemnitee to continue to serve
in such capacity.
     B. The Certificate of Incorporation, as amended, and the Bylaws, as
amended, of the Company provide that the Company shall indemnify its “agents”
(as defined herein), including directors and officers, against specified
expenses and losses arising as a result of their services as such agents, to the
fullest extent permitted by the Delaware General Corporation Law (the “GCL”).
     C. Section 145(f) of the GCL provides that the indemnification provisions
of the GCL are not exclusive of any rights to which a person seeking
indemnification may be entitled under the Certificate of Incorporation or Bylaws
of a corporation or under an agreement providing for indemnification.
     D. Indemnitee has indicated that he may not be willing to serve or to
continue to serve as a director or officer of the Company in the absence of
indemnification in addition to that provided by the Company’s Certificate of
Incorporation and Bylaws.
     E. It is the intention of this Agreement to provide to Indemnitee certain
indemnification rights which are in addition to those rights described in the
Company’s Certificate of Incorporation and Bylaws.
     NOW, THEREFORE, as an inducement to Indemnitee to serve or to continue to
serve as a director or officer of the Company, the Company agrees with
Indemnitee as follows:
     1. Indemnification. The Company shall indemnify Indemnitee if Indemnitee
was or is a party or is threatened to be made a party to any proceeding
(including but not limited to a proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
an agent of the Company or of any other entity for which Indemnitee served at
the request of the Company, against all expenses (including without limitation
attorneys’ fees and litigation costs), judgments, fines, settlements and other
amounts actually and reasonably incurred in connection with such proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the Company, and, in the case of a criminal
proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful. The termination of any proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that

 



--------------------------------------------------------------------------------



 



Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in the best interests of the Company or that the Indemnitee had
reasonable cause to believe that the Indemnitee’s conduct was unlawful.
     2. Personal Liability Policy. The Company also agrees to pay for a personal
liability insurance policy providing coverage reasonably acceptable to
Indemnitee for his actions or inactions as a director, officer, employee, or
agent of the Company or of any other entity for which Indemnitee so served at
the request of the Company. Such insurance policy shall cover liability exposure
not covered by the Company’s general directors and officers liability policy,
and shall cover director, officer, employee, and agent liability risks directly
if there is no underlying coverage. Such policy shall have an aggregate claims
limit of no less than $10 million for claims arising from actions prior to as
well as during Indemnitee’s tenure at the Company. In the event the insurance
policy so provided is written on a claims-made basis (where only claims made
against the insured during the policy period are covered), the Company shall pay
for and provide tail coverage for Indemnitee with the same $10 million policy
limits for a period of six years beyond the end of each policy term or in lieu
of tail coverage, keep such policy in place for a period not less than six years
after Indemnitee ceases to be a director, officer, or employee of the Company.
     3. Letter of Credit. If, for events that have occurred prior to the date
hereof (i) the Company is unable to obtain or maintain the personal liability
insurance policy required in Section 2, or (ii) the Company determines in good
faith that such insurance policy is not reasonably available, or that the
premium costs for such insurance policy are disproportionate to the amount of
coverage provided, or that the coverage provided by such insurance policy is
limited by exclusions so as to provide insufficient benefits, and if Indemnitee
does not object to such determination by the Company, then the Company shall
obtain a letter of credit naming Indemnitee as payee, from an insured U.S. bank,
providing for the payment of any and all claims by Indemnitee under this
Agreement without requiring that Indemnitee first seek payment from the Company,
permitting one or more draws totaling up to $3,000,000. Such letter of credit
shall be evergreen (which may be drawn upon if not renewed prior to two weeks
before its expiration date), and continue to be in effect for a period of six
years after Indemnitee ceases to be a director, officer, or employee of the
Company.
     4. Expenses; Indemnification Procedure.
          4.1 Advance of Expenses. At the times specified in Section 4.4(a)
hereof, the Company shall advance all expenses incurred by Indemnitee in
defending any proceeding prior to the final disposition of such proceeding.
Indemnitee hereby undertakes to repay such amounts advanced if it shall be
determined ultimately that Indemnitee is not entitled to be indemnified by the
Company.

2



--------------------------------------------------------------------------------



 



          4.2 Notice/Cooperation by Indemnitee. As a condition precedent to
Indemnitee’s right to be indemnified under this Agreement, Indemnitee shall give
the Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the Secretary of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee). Delay in
providing notice shall not preclude Indemnitee from asserting his rights under
this Agreement, unless and only to the extent such delay causes actual loss to
the Company. Indemnitee shall give the Company such information and cooperation
as it may reasonably require and as shall be within Indemnitee’s reasonable
ability to provide.
          4.3 Determination of Standard of Conduct. It shall be a defense to any
claim by Indemnitee for indemnification hereunder and to any action brought by
Indemnitee pursuant to Section 4.4(a) (other than a claim or action to enforce a
claim for expenses incurred in connection with any proceeding in advance of its
final disposition) that Indemnitee has not met the standard of conduct which
makes it permissible for the Company to indemnify Indemnitee for the amount
claimed, but the burden of proving such defense (by clear and convincing
evidence) shall be on the Company, and Indemnitee shall be entitled to receive
interim payments of expenses pursuant to Section 4.1 unless and until such
defense is finally adjudicated by court order or judgment from which no further
right of appeal exists. It is the parties’ intention that, if the Company
contests Indemnitee’s right to indemnification, the question of Indemnitee’s
right to indemnification shall be for the court to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) to have made a determination that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such standard of conduct, shall
create a presumption that Indemnitee has or has not met the applicable standard
of conduct. Except as provided in Section 4.1, Indemnitee shall be indemnified
by the Company under this Agreement unless it shall be determined by a court of
competent jurisdiction that indemnification of Indemnitee is improper under the
circumstances of the particular proceeding because the Indemnitee has not met
the applicable standard of conduct set forth in Section 1.
          4.4 Certain Procedural Matters.
               (a) Any indemnification and advances provided for in this
Agreement shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Company’s Certificate of Incorporation or
Bylaws providing for indemnification is not paid in full by the Company within
thirty (30) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount

3



--------------------------------------------------------------------------------



 



of the claim, and, subject to Section 15 of this Agreement, Indemnitee shall
also be entitled to be paid for the expenses of bringing such action.
               (b) Notice to Insurers. If, at the time of the receipt of a
notice of a claim pursuant to Section 4.2 hereof, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies. If the Company fails to take such
action on Indemnitee’s behalf, Indemnitee may do so, whereupon the Company shall
indemnify Indemnitee against all expenses incurred by Indemnitee in connection
with any proceeding brought by Indemnitee against the insurers for recovery
under any such insurance.
               (c) Selection of Counsel. The Company shall be entitled to assume
the defense of any proceeding with respect to which it is obligated to advance
expenses pursuant to Section 4.1, with counsel satisfactory to Indemnitee, upon
the delivery to Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
advance counsel fees to Indemnitee with respect to the same proceeding, provided
that (i) Indemnitee shall have the right to employ his or her counsel in any
such proceeding at Indemnitee’s expense for amounts due or paid to such counsel
in excess of 20 percent of the amount due or paid to the counsel engaged by the
Company; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then all
of the fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.
     5. Additional Indemnification Rights; Non-exclusivity.
          5.1 Scope. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law (in effect at any time between the date the Indemnitee became
an agent of the Company and the date the claim is resolved) notwithstanding that
such indemnification is not specifically authorized by the other provisions of
this Agreement, the Company’s Certificate of Incorporation, Bylaws or by
statute. In the event of any change in any applicable law, statute or rule which
narrows the right of a Delaware corporation to indemnify a member of its Board
of Directors or an officer, such changes, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder.

4



--------------------------------------------------------------------------------



 



          5.2 Other Rights Authorized. The indemnification provided by this
Agreement shall not be exclusive of (a) any additional rights to indemnification
for breach of duty to the Company and its stockholders while acting in the
capacity of a director, officer, employee, or agent of the Company or of any
other entity for which Indemnitee served at the request of the Company or
(b) any other rights to which Indemnitee may be entitled under any Bylaw,
agreement, vote of stockholders or disinterested directors, or otherwise, both
as to action in Indemnitee’s official capacity and as to action in another
capacity while holding such office, in each case, to the extent such additional
rights to indemnification are authorized in the Company’s Certificate of
Incorporation. The indemnification provided under this Agreement shall continue
as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity at the time of any covered proceeding.
     6. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
expense, judgments, fines or penalties actually or reasonably incurred by him or
her in the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or penalties to which Indemnitee is entitled.
     7. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, and/or agents
under this Agreement or otherwise. Indemnitee understands and acknowledges that
the Company has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify Indemnitee.
     8. Charter Provisions. The Company at all times shall have and maintain in
its Certificate of Incorporation or Bylaws, or both, as necessary in order to be
effective under the GCL, provisions for exculpating directors from liability and
for indemnifying officers, directors, employees and agents, in each case to the
fullest extent permitted under the GCL, which provisions shall not be amended
except as required by applicable law or except to make changes, permitted by
law, that would enlarge Indemnitee’ s right of indemnification.
     9. Officer and Director Liability Insurance. The Board of Directors of the
Company shall, from time to time, make the good faith determination whether or
not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company’s performance of its

5



--------------------------------------------------------------------------------



 



indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.
     10. Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 10. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
     11. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
          11.1 To indemnify or advance expenses to Indemnitee with respect to
proceedings or claims initiated or brought voluntarily by Indemnitee and not by
way of defense, except with respect to proceedings brought to establish or
enforce a right to indemnification under this Agreement, the Company’s
Certificate of Incorporation or Bylaws, or any other statute or law or otherwise
as required or permitted under Section 145 of the GCL, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board of Directors has approved the initiation or bringing of such suit; or
          11.2 To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or
          11.3 To indemnify Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) which have been paid directly to
Indemnitee by an insurance carrier under a policy of officers’ and directors’
liability insurance maintained by the Company; or
          11.4 To indemnify Indemnitee for expenses and the payment of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute; or

6



--------------------------------------------------------------------------------



 



          11.5 To indemnify Indemnitee for any act, omission or transaction
listed in the exceptions to waiver of personal liability of a director set forth
in Section 102(b)(7) of the GCL.
     12. Construction of Certain Phrases.
          12.1 For purposes of this Agreement, “agent” means any person who is
or was a director, officer, employee or other agent of the Company, or is or was
serving at the request of the Company as a director, member of a committee of
the Board of Directors, officer, employee or agent of another foreign or
domestic corporation which was a predecessor corporation of the Company or of
another enterprise at the request of such predecessor corporation; “proceeding”
means any threatened, pending or completed action or proceeding, whether civil,
criminal, administrative or investigative; and “expenses” includes, without
limitation, attorney’s fees and any expenses of establishing a right to
indemnification or any other right under this Agreement.
          12.2 For purposes of this Agreement, “person” means any individual,
and any domestic or foreign corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
any agency or instrumentality thereof; and “predecessor or acquired person”
means a person which was a predecessor of the Company or a majority of whose
equity interests or assets is or was acquired by the Company.
          12.3 For purposes of this Agreement, references to the “Company” shall
include any subsidiary of the Company and, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
          12.4 For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to “serving at the request of the Company” shall include any
service as a director, member of a committee of the Board of Directors officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to any employee
benefit plan, its participants, or beneficiaries; and if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in

7



--------------------------------------------------------------------------------



 



the best interests of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.
     13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
     14. Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and the heirs, executors, and administrators of the Indemnitee.
     15. Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for such
action was not made in good faith or was frivolous. In the event of an action
instituted by or in the name of the Company under this Agreement, or to enforce
or interpret any of the terms of this Agreement, Indemnitee shall be entitled to
be paid all court costs and expenses, including attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action was not made in good faith or was frivolous.
     16. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand and receipted for by the party addressed, on the date of such
receipt, or (b) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
as subsequently modified by written notice.
     17. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
     18. Authorization. By executing this Agreement on behalf of the Company,
the undersigned Company representative certifies that this Agreement has been
duly authorized and approved by the Board of Directors of the Company.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      NEWPARK RESOURCES, INC. (the “Company”)           3850
North Causeway Boulevard, #1770         Metairie, LA 70002-1752    
 
                    By:        /s/ Eric Wingerter
 
               
 
      Title:          Vice President        

AGREED TO AND ACCEPTED:
/s/ Paul L. Howes      (“Indemnitee”)
Paul L. Howes
456 Shetland Valley Court
Chesterfield, Missouri 63005

9